                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JURIJUS KADAMOVAS,                                    )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )        No. 2:18-cv-00490-JRS-MJD
                                                      )
KATHERINE SIEREVELD,                                  )
                                                      )
                             Defendant.               )

                        Order Granting Defendant’s Motion to Dismiss

       Plaintiff Jurijus Kadamovas is incarcerated at the United States Penitentiary in Terre Haute,

Indiana. His amended complaint alleges that defendant Katherine Siereveld opened and inspected

Mr. Kadamovas’s legal mail outside his presence. Dkt. 20 at 18−23. Ms. Siereveld has moved to

dismiss the amended complaint, arguing that (1) Mr. Kadamovas has not alleged any constitutional

violation; (2) Mr. Kadamovas has not alleged an Eighth Amendment violation; and

(3) Mr. Kadamovas has no implied cause of action under Bivens v. Six Unknown Narcotics Agents,

403 U.S. 388 (1971). Dkts. 23, 24. Because Mr. Kadamovas has not alleged an Eighth Amendment

violation and because any other alleged constitutional violation does not give rise to an implied

cause of action under Bivens, Ms. Siereveld’s motion to dismiss is granted.

                                          I. Eighth Amendment

       To state a claim for cruel and unusual punishment in violation of the Eighth Amendment,

a prisoner must allege (1) that the conditions of confinement result in a denial of “the minimal

civilized measure of life’s necessities” and (2) that a prison official was deliberately indifferent to

such denial. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (quotation marks omitted); see also

Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013) (same, noting that “the minimal civilized
measure of life’s necessities” include adequate sanitation and personal hygiene items).

Mr. Kadamovas’s allegations fail to satisfy the first prong. Immediate access to one’s mail and the

attorney-client privilege are not among “the minimal civilized measure of life’s necessities.”

Cf. Budd, 711 F.3d at 842. He has therefore failed to state a claim under the Eighth Amendment.

                                             II. Bivens

       42 U.S.C. § 1983 provides a damages remedy for plaintiffs who assert constitutional

violations by state officials, but no statute provides such a remedy against federal officials. Ziglar

v. Abbasi, 137 S. Ct. 1843, 1854 (2017). However, the Supreme Court has recognized an implied

cause of action for three types of constitutional violations by federal officials: (1) unlawful search

and seizure in violation of the Fourth Amendment, see Bivens, 403 U.S. at 397; (2) gender

discrimination in violation of the Fifth Amendment’s Due Process Clause, Davis v. Passman, 442

U.S. 228, 248−49 (1979); and (3) failure to provide adequate medical treatment to a prisoner in

violation of the Eighth Amendment’s Cruel and Unusual Punishments Clause, Carlson v. Green,

446 U.S. 14, 19 (1980). But the Supreme Court has “never held that Bivens extends to First

Amendment claims.” Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012).

       Expanding the Bivens remedy is a “disfavored” judicial activity. Ashcroft v. Iqbal, 556 U.S.

662, 675 (2009); see also Corr. Serv. Corp. v. Malesko, 534 U.S. 61, 68 (2001) (“Since Carlson

we have consistently refused to extend Bivens liability to any new context or new category of

defendants.”). So where, as here, a plaintiff seeks to expand Bivens to a new context, a court must

assess “whether any alternative, existing process for protecting the interest amounts to a

convincing reason for the Judicial Branch to refrain from providing a new and freestanding remedy

in damages.” Wilkie v. Robbins, 551 U.S. 537, 550 (2007). “[T]he existence of alternative remedies

usually precludes a court from authorizing a Bivens action.” Abbasi, 137 S. Ct. at 1865.
       Here, Mr. Kadamovas has alternative remedies to redress his claims. He may use the

Bureau of Prisons’ administrative remedy process. See dkt. 1-3. And he may file motions in any

pending litigation to prevent misuse of privileged documents. See dkt. 1-2. Mr. Kadamovas asserts

that those remedies have proven ineffective, but his failure to obtain his desired relief through

other means does not compel the creation of a new implied right of action. See Vega v. United

States, 881 F.3d 1146, 1155 (9th Cir. 2018) (plaintiff had meaningful alternative remedies, despite

failure to obtain relief in administrative review process and state court litigation). Finally, to the

extent Mr. Kadamovas complains about destruction of property, he may be able to seek relief under

the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq.

       Moreover, “legislative action suggesting that Congress does not want a damages remedy

is itself a factor counseling hesitation.” Abbasi, 137 S. Ct. at 1865. In passing the Prison Litigation

Reform Act of 1995 (“PLRA”), Congress “placed a series of controls on prisoner suits . . . designed

to prevent sportive filings in federal court.” Skinner v. Switzer, 562 U.S. 521, 535–36 (2011); see

also Jones v. Bock, 549 U.S. 199, 223 (2007) (one goal of PLRA was to “reduce the quantity of

inmate suits”). Congress’s enactment of the PLRA further suggests that it would not endorse the

creation of a new cause of action in this context.

       Accordingly, the Court declines to extend Bivens to create an implied cause of action for

First Amendment claims based on prison officials’ inspection of inmates’ legal mail or any other

constitutional violation alleged in Mr. Kadamovas’s amended complaint.

                                          III. Conclusion

       Ms. Siereveld’s motion to dismiss the amended complaint for failure to state a claim,

dkt. [23], is granted.
          This marks at least the third time Mr. Kadamovas has brought an action or appeal in federal

court that was dismissed for failure to state a claim on which relief may be granted. See Kadamovas

v. Caraway, No. 2:14-cv-00179-WTL-WGH, Dkt. 11 (S.D. Ind. Dec. 11, 2015); Kadamovas v.

Watts, No. 2:09-cv-00259-WTL-JMS, Dkt. 12 (S.D. Ind. Nov. 30, 2009). Accordingly, he may no

longer “bring a civil action or appeal a judgment in a civil action or proceeding under [28 U.S.C.

§ 1915] . . . unless [he] is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

In other words, he may no longer file an action or appeal in forma pauperis as a prisoner. Sanders

v. Melvin, 873 F.3d 957, 959 (7th Cir. 2017) (referring to 28 U.S.C. § 1915(g) as “the three-strikes

rule”).

          Judgment consistent with this Order shall now issue.

          IT IS SO ORDERED.

Date:      7/3/2019




Distribution:

JURIJUS KADAMOVAS
21050-112
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Shelese M. Woods
UNITED STATES ATTORNEY’S OFFICE (Indianapolis)
shelese.woods@usdoj.gov
